DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US 2018/0070753 A1) in view of Bromwell et al. (GB 2564313 B).

Concerning claim 2, Eveloff teaches a method of allowing access to a receptacle that is configured for securing a package or parcel, the method comprising:
providing the receptacle in an unlocked state in which the receptacle is unlocked so that a lid of the receptacle is openable to enable a package to be positioned within an interior of the receptacle and secured therein, the receptacle being programmed to remain unlocked so that the lid is openable until a package or parcel delivery event occurs (¶0072: The secure receptacle may be conditionally programmed to remain open (i.e., unlocked) when internal sensors have determined it is empty in order to accept unexpected deliveries.);
sensing an opening of the lid of the receptacle based on information from one or more sensors positioned on or within the receptacle, said opening corresponding to the package or parcel delivery event (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is opening);
sensing a closing of the lid of the receptacle based on information from said one or more sensors, said closing of the lid corresponding to the package or parcel delivery event (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is closing);
determining, via information from said one or more sensors, that the lid of the receptacle is closed (¶¶0037-0038);
activating the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state and thereby secure a first package or parcel within the interior of the receptacle (¶0038; fig. 5: 516);
receiving information corresponding to entry of an access code (¶0084; fig. 8: 802-804: an authorized user may enter a keypad code (i.e., access code));
activating the lock mechanism of the receptacle to transition the receptacle from the locked state to the unlocked state to enable user access to the interior of the receptacle (fig. 8: 812; ¶0087); and
returning the receptacle to the unlocked state in which the receptacle is programmed to remain unlocked until a package or parcel delivery event occurs (¶0072: The secure receptacle may be conditionally programmed to remain open (i.e., unlocked) when internal sensors have determined it is empty in order to accept unexpected deliveries.). Not explicitly taught is determining, via information from said one or more sensors, that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened; and activating, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state.
Bromwell et al. (hereinafter Bromwell), in the same field of endeavor, teaches a method of delivery and collection of packages comprising: 
determining, via information from said one or more sensors, that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened (p. 15, ll. 9-12);
and activating, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state (p. 15, ll. 9-12). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eveloff and Bromwell to determine that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened; and to activate, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state in order to re-engage the locking mechanism after the system determines the door is closed (Bromwell, p. 15, ll. 9-12).

Concerning claim 6, Eveloff further teaches the method of claim 2, wherein said one or more sensors comprises a lid position sensor that is operatively coupled with the lid to sense a position of the lid with respect to one or more exterior wall of the receptacle (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is opening and/or closing).

Concerning claim 8, Eveloff further teaches the method of claim 2, wherein the method further comprises:
receiving entry of a delivery code subsequent to activating the lock mechanism to transition the receptacle from the unlocked state to the locked state (fig. 5: 502-512; ¶¶0070-0074);
activating the lock mechanism of the receptacle based on the entry of the delivery code to transition the receptacle from the locked state to the unlocked state (fig. 5: 502-512; ¶¶0070-0074);
sensing a second opening of the lid of the receptacle based on information from said one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is opening);
sensing a second closing of the lid of the receptacle based on information from said one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is closing); and
activating the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state (fig. 5: 516).

Concerning claim 9, Eveloff further teaches the method of claim 8, wherein the delivery code corresponds to a portion of a reference or tracking number of a second package or parcel (¶0070: package identifier or barcode).

Concerning claim 10, Eveloff further teaches the method of claim 9, wherein the method further comprises receiving the delivery code at a memory device that is accessible to the receptacle, the delivery code being received from an application of a smart portable device (¶¶0067-0068: RSS database and smartphone application; ¶0076).

Concerning claim 11, Eveloff further teaches the method of claim 9, wherein the method further comprises:
scanning an electronic message to identify the reference or tracking number of the second package or parcel (¶¶0068-0069: electronic message); and
parsing the identified reference or tracking number to obtain the delivery code (¶¶0068-0069: identification from data encoded on a barcode affixed to the package). It should be noted that Eveloff fails to specifically teach the electronic message being an email, however, it is well-known that email is a common form of an electronic message. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use email as the electronic message. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 12, Eveloff further teaches the method of claim 2, wherein the receptacle includes a numeric keypad that enables user entry of the access code, wherein the numeric keypad is positioned on the lid of the receptacle (fig. 1A: keypad 110). It should be noted that Eveloff fails to specifically teach the numeric keypad positioned upward of a top surface of the lid and is angled forward relative to the top surface of the lid, however, modifying the position and angle of the numeric keypad is merely a design choice the courts have deemed unpatentable, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). That is to say, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to shift the numeric keypad to a position upward of a top of the surface of the lid and angled forward relative to the top surface of the lid in order to allow a user to enter an access code to directly unlock the lockable access panel (Eveloff, ¶0040).

Concerning claim 13, Eveloff et al. (hereinafter Eveloff) teaches a method for securing a package within a receptacle, the method comprising:
providing the receptacle in an unlocked state, the receptacle being programmed to remain unlocked until after a lid of the receptacle is opened (¶0072: The secure receptacle may be conditionally programmed to remain open (i.e., unlocked) when internal sensors have determined it is empty in order to accept unexpected deliveries.);
sensing an opening of the lid based on information from one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is opening);
sensing a closing of the lid based on information from said one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is closing); and
activating a lock mechanism of the receptacle after closing of the lid to transition the receptacle from the unlocked state to a locked state (¶0038; fig. 5: 516). Not explicitly taught is determining, via information from said one or more sensors, that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened; and activating, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state.
Bromwell et al. (hereinafter Bromwell), in the same field of endeavor, teaches a method of delivery and collection of packages comprising: 
determining, via information from said one or more sensors, that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened (p. 15, ll. 9-12);
and activating, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state (p. 15, ll. 9-12). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Eveloff and Bromwell to determine that the lid of the receptacle is sufficiently closed so that activation of a lock mechanism of the receptacle will ensure that the receptacle transitions from the unlocked state to a locked state in which the lid of the receptacle is unable to be opened; and to activate, in response to the determining that the lid is sufficiently closed, the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state in order to re-engage the locking mechanism after the system determines the door is closed (Bromwell, p. 15, ll. 9-12).

Concerning claim 14, Eveloff further teaches the method of claim 13, wherein the method further comprises:
receiving information corresponding to entry of an access code (¶0084; fig. 8: 802-804: an authorized user may enter a keypad code (i.e., access code));
activating the lock mechanism to transition the receptacle from the locked state to the unlocked state (fig. 8: 812; ¶0087); and
returning the receptacle to the unlocked state in which the receptacle is programmed to remain unlocked until after the lid of the receptacle is opened (¶0072: The secure receptacle may be conditionally programmed to remain open (i.e., unlocked) when internal sensors have determined it is empty in order to accept unexpected deliveries.).

Concerning claim 15, Eveloff further teaches the method of claim 14, wherein said access code is received via a wireless communication (¶0070: an example of wireless communication would be near field communication (NFC)).

Concerning claim 16, Eveloff further teaches the method of claim 14, wherein the method further comprises accessing information on one or more local or remotely accessible memory devices, said information comprising said access code (¶¶0067-0068: RSS database and smartphone application; ¶0076).

Concerning claim 17, Eveloff further teaches the method of claim 14, wherein said steps of sensing, receiving, activating, and return are performed or executed by a local or remotely accessible controller (fig.3: CPU 302).

Concerning claim 18, Eveloff further teaches the method of claim 13, wherein the method further comprises;
receiving entry of a delivery code subsequent to activating the lock mechanism to transition the receptacle from the unlocked state to the locked state (fig. 5: 502-512; ¶¶0070-0074);
activating the lock mechanism of the receptacle based on the entry of the delivery code to transition the receptacle from the locked state to the unlocked state (fig. 5: 502-512; ¶¶0070-0074);
sensing a second opening of the lid of the receptacle based on information from said one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is opening);
sensing a second closing of the lid of the receptacle based on information from said one or more sensors (¶0052: tilt and/or motion sensors are used to determine when the lockable access panel 104 is closing); and
activating the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state (fig. 5: 516).

Concerning claim 19, Eveloff further teaches the method of claim 18, wherein the delivery code corresponds to a portion of a reference or tracking number of a second package or parcel (¶0070: package identifier or barcode).

Concerning claim 20, Eveloff in view of Bromwell further teaches the method of claim 14, wherein the receptacle includes a keypad that enables user entry of the access code, wherein the numeric keypad is positioned on the lid of the receptacle (Eveloff, fig. 1A: keypad 110). It should be noted that Eveloff fails to specifically teach the keypad oriented upward and angled relative to the top surface of the lid, however, modifying the position and angle of the keypad is merely a design choice the courts have deemed unpatentable, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). That is to say, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to shift the keypad to be oriented upward and angled relative to the top surface of the lid in order to allow a user to enter an access code to directly unlock the lockable access panel (Eveloff, ¶0040).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US 2018/0070753 A1) in view of Bromwell et al. (GB 2564313 B), further in view of High et al. (US 2018/0167394 A1).

Concerning claim 3, Eveloff in view of Bromwell teaches the method of claim 2. Not explicitly taught is the method, wherein the access code is associated with a time limit corresponding to an amount of time the receptacle will remain in the unlocked state upon entry of the access code, wherein said time limit enables repeated opening and closing of the lid within said time limit.
High et al. (hereinafter High) teaches a method of controlling access to a locked space, wherein the access code is associated with a time limit corresponding to an amount of time the receptacle will remain in the unlocked state upon entry of the access code, wherein said time limit enables repeated opening and closing of the lid within said time limit (¶0039: The access module 134 may instruct the locking mechanism 111 to move to an unlocked position for a limited amount of time, and then move back to the locked position once that amount of time has passed). Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of High in order to allow a user access to a locked space for a predetermined amount of time (High, ¶0039).

Concerning claim 4, High teaches the method of claim 3, further comprising sensing an opening and closing of the lid of the receptacle within said time limit associated with the access code, said opening and closing of the lid corresponding to the package or parcel delivery event (¶0039: “…delivery person or drone can insert the package into the delivery receptacle…” ).

Concerning claim 5, High further teaches the method of claim 3, wherein the method further comprises determining an expiration of said time limit and activating the lock mechanism of the receptacle to transition the receptacle from the unlocked state to the locked state (¶0039: “…and then move back to the locked position once that amount of time has passed.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US 2018/0070753 A1) in view of Bromwell et al. (GB 2564313 B), further in view of High et al. (US 2018/0167394 A1) and in further view of Goja (US 2018/0197140 A1).

Concerning claim 7, Eveloff in view of Bromwell, further in view of High teaches the method of claim 6. Not explicitly taught is the method, wherein the lid position sensor consists of an accelerometer, a strut, or a shaft and encoder.
Goja, in a similar field of endeavor, teaches a drop box, wherein an accelerometer is used as a lid position sensor (¶0007: accelerometer). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an accelerometer as a lid position sensor in order to detect an angle of rotation of the lid as it opens and/or closes (Goja, ¶0007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US 2018/0070753 A1) in view of Bromwell et al. (GB 2564313 B), further in view of Eckert et al. (US 2017/0320625).

Concerning claim 21, Eveloff in view of Bromwell teaches the method of claim 13. Eveloff further teaches the method, wherein providing the receptacle comprises:
assembling separate panel segments to form an exterior wall of the receptacle (fig. 1: side panels of receptacle 102). Not explicitly taught is the method, wherein said separate panel segments are configured to create an interference fit during assembly to rigidize the exterior wall of the receptacle.
Eckert, in a similar field of endeavor, teaches assembly of a container system, wherein said separate panel segments are configured to create an interference fit during assembly to rigidize the exterior wall of the receptacle (¶¶0028-0029). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to assemble the side panels of the Eveloff invention to create an interference fit in order to provide a more reinforced side panel and to improve the fatigue life of joint sections.

Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 07/11/2022, with respect to the rejections of independent claims 2 and 13 under 35 U.S.C. § 103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425